Citation Nr: 1528472	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  09-25 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Whether new and material evidence has been received with respect to a claim of service connection for a left eye disability, to include posterior vitreous detachment, mild dry eye syndrome, decreased vision, previously claimed decreased vision.

2.  Entitlement to service connection for a left eye disability, to include posterior vitreous detachment, mild dry eye syndrome and decreased eye sight.

3.  Entitlement to service connection for a right eye disability, residuals of cyst removal, to include posterior vitreous detachment, mild dry eye syndrome and decreased eye sight.

4.  Entitlement to service connection for spinal cord damage.

5.  Entitlement to service connection for numbness of the top and left side of head and left ear.

6.  Entitlement to service connection for lumbar spondylosis.

7.  Entitlement to service connection for degenerative arthritis of the left shoulder.

8.  Entitlement to service connection for arthritis of the left knee, to include as secondary to service-connected residuals, frostbite, left foot.

9.  Entitlement to service connection for a right knee disability. 

10.  Entitlement to service connection for bilateral pes planus.  

11.  Entitlement to service connection for sleep deprivation.  

12.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

13.  Entitlement to an initial compensable rating for status post laceration (crush injury) left hand ring finger.  

14.  Entitlement to a compensable rating for scar, right forehead, residuals of cyst removal.

15.  Entitlement to a compensable rating for scar, right eyelid, residuals of an automobile accident.

16.  Whether the combined evaluation of 90 percent is a clear and unmistakable error.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1974 to January 1976 and from December 1977 to January 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In a March 2008 rating decision, the RO denied service connection for spinal cord damage, numbness of the top and left side of the head and left ear, and for a bilateral eye disability.  A September 2009 rating decision denied entitlement to compensable ratings for right forehead and right eyelid scars.  Thereafter, in a January 2013 determination letter, the RO denied service connection for a lumbar spine disability, left shoulder disability, left hand disability, left knee disability, right knee disability, bilateral pes planus and sleep deprivation.  The determination letter also determined that the overall or combined rating of the Veteran's service-connected disabilities was 90 percent.  In relevant part, the January 2015 rating decision denied service connection for PTSD.  Lastly, in a February 2015 rating decision, the RO granted service connection for a left hand ring finger disability and assigned a noncompensable rating, effective February 16, 2010.

The Veteran testified before the undersigned at a Board hearing in April 2015.  A transcript of the hearing has been reviewed and associated with the claims file.

The Board notes that in an August 1996 rating decision, the RO denied entitlement to service connection for decreased vision, left eye.  In order for VA to review the merits of the claim, he must submit new material evidence.  The Board is required to address this issue despite the RO's findings.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  As such, the issue has been captioned as set forth above.

The Board notes that in the January 2015 rating decision, the RO determined that new and material evidence had not been received to reopen the claim of service connection for posterior vitreous detachment, mild dry eye syndrome.  Subsequently, the Veteran filed a notice of disagreement in February 2015.  However, as noted, the claim was adjudicated in the March 2008 rating decision currently on appeal and the Veteran timely submitted a timely notice of disagreement in March 2009.  Following issuance of the statement of the case in June 2009, the Veteran filed as timely substantive appeal (VA Form 9) in July 2009.  The issue was certified to the Board in March 2015.  Thus the Board has jurisdiction of the claim.  As such, the Board does not find that remand is required for an issuance of a statement of the case.  See Manlicon v. West, 12 Vet. App. 238 (1999).

The issue of entitlement to a left leg disability has been raised by the record in a February 2010 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for a left eye disability; right eye disability; PTSD; numbness of the top and left side of the head and left ear; left knee disability; right knee disability; and, pes planus; as well as entitlement to an increased rating for a left had ring finger disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In correspondence received in February 2015 and on the record at the April 2015 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to withdraw the issue of whether the combined evaluation of 90 percent is a clear and unmistakable error.

2.  In correspondence received in February 2015, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to withdraw the issue of entitlement to service connection for spinal cord damage.

3.  On the record at the April 2015 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to withdraw the issue of entitlement to service connection for sleep deprivation.

4.  In an August 1996 rating decision, the RO denied service connection for a left eye disability (claimed as decreased vision).  The Veteran did not file a notice of disagreement and no new and material evidence was received within the appeal period.

5.  Evidence received since the August 1996 rating decision is neither cumulative nor redundant of the evidence of record at the time of the August 1996 denial and relates to an unestablished fact necessary to substantiate the claim of service connection for a left eye disability.

6.  The weight of the evidence is against a finding that the Veteran's lumbar spine disability had its onset during military service or is otherwise related to such service.

7.  Resolving all doubt in favor of the Veteran, right forehead scar is superficial and painful.

15.  The Veteran's right eyelid scar has been manifested by at least one characteristic of disfigurement.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal have been met with respect to the issue of whether the combined evaluation of 90 percent is a clear and unmistakable error.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2014).

2.  The criteria for withdrawal of a substantive appeal have been met with respect to the issue of entitlement to service connection for spinal cord damage.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2014).

3.  The criteria for withdrawal of a substantive appeal have been met with respect to the issue of entitlement to service connection for sleep deprivation.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2014).

4.  The August 1996 rating decision, which denied service connection for a left eye disability, is final.  38 U.S.C.A. § 7105 (West 2002).

5.  The evidence received subsequent to the August 1996 rating decision is new and material and the claim of entitlement to service connection for a left eye disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

6.  The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 2014); 38 C.F.R. § 3.303 (2014).

7.  The criteria for a 10 percent rating, but no more, for a right forehead scar have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7804, 7805 (2014).

8.  The criteria for a 10 percent rating, but no more, for a right eyelid scar have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7804, 7805 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  VCAA requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.

For increased rating claims, section 5103(a) requires the Secretary "to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment."  Vazquez-Flores v. Peake, 24 Vet.App. 94, 102-03 (2010) [hereinafter Vazquez-Flores v. Peake II] (citing Vazquez-Flores v. Peake, 580 F.3d 1270, 1279-80 (Fed.Cir.2009) and Vazquez-Flores v. Peake, 22 Vet.App. 37, 43 (2008)).

The Veteran received notification prior to the unfavorable agency decision in letters dated in July 2009, April 2010, and October 2011.  Specifically, the appellant was apprised of information and evidence necessary to substantiate his claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  He was also informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records (STRs) are associated with the claims file.  All post-service treatment records identified by the Veteran have also been obtained.  

Additionally, the Veteran was provided VA examinations in August 2009, April 2012 and August 2014, which are adequate for the purpose of the instant claims adjudicated herein, as they were based on consideration of the Veteran's pertinent medical history and described the current severity of the her disability.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

At the April 2015 Board hearing, the undersigned asked questions designed to elicit relevant testimony that would help substantiate the claim.  The Veteran was made aware of the issue before the Board and the undersigned sought to ensure that all relevant records were included in the claims file.  In light of these factors, the Board finds the duties imposed by Bryant were met.

Based on the foregoing, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

I.  Withdrawal of Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his or her authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  See 38 C.F.R. § 20.204(c).

In correspondence received in February 2015 and on the record at the April 2015 Board hearing, the Veteran indicated that he wanted to withdraw the issues of whether the combined evaluation of 90 percent is a clear and unmistakable error, as well as entitlement to service connection for spinal cord damage and sleep deprivation.  As these issues have been withdrawn, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with regard to these issues and they are dismissed without prejudice.

II.  Petition to Reopen

Applicable law provides that a final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id. 

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold has been met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened.

Regardless of whether the RO has reopened the claim, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Factual Background and Analysis

In an August 1996 rating decision, the RO denied service connection for a left eye disability, claimed as decreased vision.  The evidence of record at the time of the rating decision consisted of service treatment records (STRs) and a May 1996 VA examination report that diagnosed myopic astigmatism.  The claim was denied because it was determined that the myopic astigmatism of the left eye was a congenital defect or abnormality for which service connection could not be granted.  There was also no evidence showing injury or disease of the left eye during service.  

The Veteran was notified of this decision and of his procedural rights by a letter dated in August 1996.  He did not appeal the decision and no new and material evidence was received within a year of its issuance.  Thus, the August 1996 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2014).

The evidence received since the August 1996 rating decision includes lay statements from the Veteran indicating that his eye condition is related to an in-service cyst removal and/or skull injury, medical treatment records and a transcript of the April 2015 Board hearing.  Also of record are examination reports of VA examinations dated in August 2007, September 2012 and September 2014.  Notably, the August 2007 VA examination report notes a diagnosis of posterior vitreous detachment and mild dry eye syndrome.  The examiner noted that it was not at least as likely as not that the Veteran's eye condition was related to a skull injury as both conditions were age related.  However, he indicated that the majority of the Veteran's complaints/symptoms were not related to his eyes or vision, but rather appeared to be related to the cyst/growth excision surgery that was performed in 1975.

The August 2007 VA examination report is new, as it was not part of the record at the time of the August 1996 rating decision.  It is also material as it relates to an unestablished fact necessary to substantiate the claim.  In this regard, while the examination report determined that the conditions found on examination were not related to a skull injury, it indicated that there may be and a condition related to the in-service cyst removal.  Therefore, the evidence is new and material, and the claim is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The underlying claim of service connection for a left eye disability is addressed further in the remand.

III.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether it is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Lumbar Spine Disabiilty

Factual Background

The Veteran asserts that his lumbar spine disability is due to military service.  Specifically, he contends that he injured his back following an in-service head injury in May 1980.  He further asserts that a second back injury occurred following a May 1983 motor vehicle accident.  

A review of the Veteran's service treatment records indicates that he received medical treatment on May 24, 1983, 4 days after a motor vehicle accident.  At that time, he was noted as having a back and neck injury.  He was diagnosed with whiplash.  A follow-up physical therapy record dated May 26, 1983 reported a flexion-extension injury following a motor vehicle accident.  However, x-ray results were within normal limits.  The Veteran was diagnosed with cervical strain.  In medical examinations conducted in April 1985, June 1989 and September 1992, clinical evaluations indicated a normal spine.  Moreover, in a report of medical history in September 1992, the Veteran denied recurrent back pain.  

Post service treatment records demonstrate general complaints of pain.

The Veteran was afforded a VA examination in April 2012.  He reported that his lumbar spine disability was due to an in-service motor vehicle accident and a warehouse accident where medical supplies fell on top of him.  His symptoms consisted of severe back pain, leg pain, arm pain, headaches and limited movement.  The examiner noted a diagnosis of lumbar spondylosis and determined that the disability was less likely than not incurred in or caused by the claimed in-service event, injury or illness.  In support of the finding, the examiner noted that a review of the Veteran's service treatment records demonstrated a motor vehicle accident in May 1983.  However, the evaluation focused on cervical complaints and headaches.  There was a mentioning of "back injury" without further elaboration.  Further, the examiner noted that there was no evidence by medical records that the back became chronic or persistent.  He determined that it might have been a lumbar strain, which would be expected to fully resolve.  Lastly, he determined that lumbar spondylosis was a result of the normal aging process.

During the April 2015 Board hearing, the Veteran testified that his lumbar spine disorder was due to an in-service head injury where he was knocked unconscious.  He reported that he experienced back problems following the incident.  He also expressed his belief that the motor vehicle accident contributed to his current back disability.  

Analysis

While the record demonstrates that the Veteran currently suffers from a lumbar spine disability, the weight of the evidence is against a link between the current disability and disease or injury during military service.  In this regard, service treatment records indicated treatment for a back and neck injury following a motor vehicle accident in May 1983.  However, the subsequent records noted only a diagnosis of cervical strain.  Moreover, the Veteran was afforded a number of medical examinations during military service and they each revealed a normal spine.  He also denied recurrent back pain the September 1992 report of medical history.  Additionally, the April 2012 VA examiner determined that the appellant's current lumbar spine disability was not caused by military service.  In so finding, the examiner noted that there was no evidence by medical records that the back became chronic or persistent.  He further determined that lumbar spondylosis was a result of the normal aging process.

The Board acknowledges the Veteran's assertion that is lumbar spine disability is related to military service.  While he is competent to report symptoms observable to a layperson, he is not competent to independently render a medical opinion regarding the nexus between active service and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Consequently, the appellant's lay assertions of medical etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

In summary, the most probative evidence shows that the Veteran's lumbar spine disability is not related to military service.  Therefore, the preponderance of the evidence is against the Veteran's claim.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

II. Increased Rating Claims

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Although the Board considers all evidence of record, the more critical evidence consists of the evidence generated during the period up to one year before the claim for increase.  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).  The Board must consider whether the disability has undergone varying and distinct levels of severity while the claim has been pending and provide staged ratings during those periods. Hart v. Mansfield, 21 Vet. App. at 509-10.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. §§ 4.7, 4.21.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.   

Scars of the head, face or neck are rated by application of Diagnostic Codes 7800 through 7805. 

Under Diagnostic Code 7800, a 10 percent evaluation is authorized for burn scar(s) of the head, face, or neck; scar (s) of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck: with one characteristic of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.  A 30 percent evaluation is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  Id.  A 50 percent evaluation is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  Id.  An 80 percent evaluation is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  Id.

The 8 characteristics of disfigurement, for purposes of evaluation under § 4.118, are: scar 5 or more inches (13 or more cm.) in length.  Scar at least one-quarter inch (0.6 cm.) wide at widest part.  Surface contour of scar elevated or depressed on palpation.  Scar adherent to underlying tissue.  Skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).  Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).  Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.). Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1).

Under Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are painful or unstable on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2013).  A 20 percent rating is warranted if there are three or four scars that are unstable or painful.  A note following this Diagnostic Code provides that an unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.

Right Forehead Scar

Factual Background

The Veteran's right forehead scar has been assigned a noncompensable rating under Diagnostic Code 7800.  He asserts that a higher rating is warranted.

The Veteran was afforded a VA examination in August 2009.  It was noted that the scar as .1 centimeters in width and .3 centimeters is length.  The scar was not painful, had no signs of skin breakdown, was superficial, and had no inflammation, edema, keloid formation or abnormal texture.  Additionally, the scar had no hypopigmentation, hyperpigmentation, or underlying soft tissue loss.  The skin was not indurated or inflexible, contour was not elevated or depressed and was not adherent to underlying tissue.  There were no additional disabling effects associated with the scar.  

In the Veteran's November 2009 notice of disagreement and his September 2012 substantive appeal, he reported that the scar was painful.  

The Veteran was afforded an additional VA examination in August 2014.  It was noted that the scar was 1.5 by 0.2 centimeters and was not painful or unstable.  There were no characteristics of disfigurement or gross distortion of symmetry of facial features or visible palpable tissue loss due to the scar.  It was also noted that the scar did not result in limitation of function.

During the April 2015 Board hearing, the Veteran reported that the scar was tender with pain in the area of the scar.

Analysis

After a review of the evidence of record, the Board finds that a 10 percent rating for the right forehead scare is not warranted under Diagnostic Code 7800.  In this regard, the evidence does not suggest that the scar has one characteristic of disfigurement.  However, the Board finds that a 10 percent rating is warranted under Diagnostic Code 7804 (2014).  In so finding, the Board notes that the Veteran has consistently complained of pain and tenderness associated with his right forehead scar.  The Board acknowledges that the VA examiners found no pain on examination; however, the Veteran has the ability to report manifestations of his disability, and his reports appear credible.   Therefore, resolving all reasonable doubt in favor of the Veteran, a 10 percent rating is warranted for the right forehead scar.  38 C.F.R. § 4.118, Diagnostic Code 7804.

The Board has considered whether a higher rating is warranted.  However, a higher rating under Diagnostic Code 7804 is not warranted because the Veteran does not have three or more painful or unstable scars.  38 C.F.R. § 4.118, Diagnostic Code 7804.

In sum, resolving reasonable doubt in the Veteran's favor, the criteria for a 10 percent rating for a scar, right forehead, residuals of a cyst removal have been met.

Right Eyelid Scar

Factual Background

The Veteran's right eyelid scar has been assigned a noncompensable rating under Diagnostic Code 7800.

The Veteran was afforded a VA examination in August 2009.  It was noted that the scar was .1 inches in width and 2 inches in length.  The scar was superficial and had no inflammation, edema, keloid formation, abnormal texture, hypopigmentation or hyperpigmentation.  There was no underlying soft tissue loss, the skin was not indurated or inflexible, and contour was not elevated or depressed and was not adherent to underlying tissue.  There were no other disabling affects associated with the scar.  

In the Veteran's November 2009 notice of disagreement and his September 2012 substantive appeal, he reported that the scar was painful.  

The report from the August 2014 VA examination indicated that the scar was 1 by .5 centimeters and was not painful or unstable.  Characteristics of disfigurement consisted of surface with contour depressed on palpation, underlying soft tissue missing and hyperpigmentation.  It was also noted that the scar did not result in limitation of function.  The approximate total area of head, face and neck with hyperpigmentation was 0.5 square centimeters.  Additionally, the approximate total area of head, face and neck with missing underlying soft tissue was 0.5 square centimeters.  

Analysis

After a review of the evidence of record, the Board finds that a 10 percent rating for the Veteran's right eyelid scar is warranted under Diagnostic Code 7800.  In this regard, the evidence of record demonstrates that the scar has at least once characteristic of disfigurement.  The August 2014 VA examination determined that the surface contour of the scar depressed on palpation.   However, a rating in excess of 10 percent in not warranted.  In so finding, the Board notes that there are not two or three characteristics of disfigurement.  Although the August 2014 examination noted that the scar had hyperpigmentation and underlying soft tissue missing, they did not exceed six square inches.  Additionally, there was no visible palpable tissue loss and either gross symmetry distortion or asymmetry of one feature or paired set of features.  

The Board has considered whether a higher rating is warranted.  However, a higher rating under Diagnostic Code 7804 is not warranted because the Veteran does not have three or more painful or unstable scars.  

In sum, the Board finds that evidence demonstrates that the Veteran right eyelid scar has one characteristic of disfigurement.  Therefore, a 10 disability rating is warranted.

Extraschedular Consideration

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture. An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When both of those elements have been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that the evidence does not warrant referral of the Veteran's claims for extra-schedular consideration.  The level of severity of the scars is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claims will not be referred for extra-schedular consideration.

Total Disability Rating Based Upon Individual Unemployability (TDIU)

Finally, the Board notes that entitlement to a TDIU is an element of all increased 
Disability rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record is negative for evidence that the Veteran is unemployable due to his service-connected scars.  Notably, during the August 2009 VA examination, it was reported the appellant was employed.  Additionally, the August 2014 examiner determined that the Veteran's service-connected scars did not impact his ability to work.  Therefore, remand or referral of this claim for consideration of entitlement to a TDIU is not necessary.


ORDER

The appeal on the issue of whether the combined evaluation of 90 percent is a clear and unmistakable error is dismissed.

The appeal on the issue of entitlement to service connection for spinal cord damage is dismissed.

The appeal on the issue of entitlement to service connection for sleep deprivation is dismissed.

New and material evidence having been received, the petition to reopen a claim of entitlement to service connection for a left eye disability is granted.

Entitlement to service connection for a lumbar spine disability is denied.

Entitlement to a 10 percent rating for scar, right forehead, residuals of cyst removal is granted.

Entitlement to a 10 percent rating for scar, right eyelid, is granted.


REMAND

As previously noted, in the January 2015 rating decision, the RO denied entitlement to service connection for PTSD.  Additionally, in the February 2015 rating decision, the RO granted service connection for a left hand ring finger disability and assigned a noncompensable rating.  The Veteran timely submitted notices of disagreement in March 2015.  However, the RO has not issued a statement of the case in response to the Veteran's notices of disagreement.  Accordingly, these issues must be remanded to the RO for issuance of a statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).

Left and Right Eye Disabilities 

The Veteran contends that his left and right eye disabilities are due to his in-service cyst removal or a skull injury from a motor vehicle accident.  He additionally contends that his left eye disability may be due to an in-service incident where he himself in the eye with a wrench.  

In the August 2007 VA examination report, it was noted that the appellant had bilateral posterior vitreous detachment and mild dry eye syndrome.  The examiner determined that the conditions were not related to a skull injury but were due to age.  However, he also determined that the complaints and symptoms reported by the examiner were not related to the eyes or vision, but appeared to be related to the cyst removal.  The Board finds that the examination is inadequate to adjudicate the claim of service connection for a bilateral eye disability.  In so finding, the Board notes that the complaints on examination consisted ocular pain, distorted vision and flashes of light.  Additional eye symptoms included periodic shooting pain that radiated from the cyst removal incision to the back of the head and blurred vision.  However, the examiner failed to indicate if such symptoms were indicative of an actual disability.  

The Veteran was afforded an additional VA examination in September 2012.  At that time, the examiner diagnosed uncorrected astigmatism.  The examiner determined that the astigmatism had no relationship to head trauma.  He noted that astigmatism is a familial trait that needed to be corrected.  Although the Veteran complained of blurred vision, the examiner determined that there was no pathology to render a diagnosis.  However, there is no indication the examiner considered the findings of the August 2007 examiner or reviewed the articles regarding eye trauma submitted by the Veteran.

The Veteran was afforded an additional VA examination in September 2014.  The examiner noted diagnoses of bilateral cortical cataracts and ischemic optic neuropathy.  However, a nexus opinion was not provided.

In light of the foregoing, the Veteran should be afforded an additional VA examination for his claim of service connection for left and right eye disabilities that identifies each eye conditions and provides and etiological opinion. 

Numbness Top and Left Side of Head and Left Ear

The Veteran asserts that he experiences numbness on the top left side of his head to the left ear as a result of in-service injuries.  Specifically, he asserts that a March 1980 head trauma where he was hit on the right side of the head and a May 1983 motor vehicle accident contributed to the disability.  The Board notes that the appellant has been awarded service connection for numbness of the right side of the head.  A review of the claims file does not demonstrate that the Veteran has been afforded a VA examination for this claim.  On remand, an examination should be provided and an opinion should be obtained regarding the etiology of numbness top and left side of head and left ear.

Left Shoulder Disability

The Veteran asserts that his left shoulder disability is also due to the in-service motor vehicle accident.  The Veteran was afforded a VA examination in April 2015, at which time the examiner noted a diagnosis of degenerative arthritis of the left shoulder.  However, the examiner did not provide an opinion as to whether the condition was related to military service.  As, such, remand is required to obtain an etiological opinion.  

Left and Right Knee Disabilities

The Veteran asserts that his knee disabilities are due to military service.  The Veteran was afforded a VA examination in October 2011 where it was determined that his left knee disability was not related to military service.  However, during the April 2015 Board hearing, the appellant indicated that his service-connected left foot residuals of frostbite may have caused more problems with his left knee condition.  As such, the Board finds that an opinion regarding whether the appellant's left knee disability was caused or aggravated by his service-connected left foot residuals of frostbite should be obtained on remand.  

With regard to the right knee disability, the October 2011 VA examiner noted that a right knee MRI in February 2004 revealed a complex tear of the posterior horn medial meniscus.  However, the examiner did not provide an opinion as to whether the condition was related to military service.  On remand, an opinion regarding the etiology of the right knee disability must be obtained.



Pes Planus

The Veteran asserts that pes planus was aggravated by military service. 

The Board notes that the Veteran had two periods of military service: from January 1974 to January 1976 and from December 1977 to January 1996.  In the January 1974 entrance examination for the period of service from January 1974 to January 1976, it was noted that the Veteran had mild pes planus.  Thus, the presumption of soundness does not apply for the first period of service.  This does not mean that the Veteran is automatically presumed disabled, however.  It simply means that, instead of requiring clear and unmistakable evidence to establish preexisting disability, such may be accomplished for the first period of service by the normal preponderance standard.  In other words, if it is at least as likely as not that pes planus preexisted, then aggravation analysis, and consideration of 38 C.F.R. § 3.306, addressing the presumption of aggravation, would apply.
In this case, all future service examinations fail to show any foot abnormality, so an examiner must help clarify whether there was actual preexisting disability in this case.

By contrast, the December 1977 entrance examination for the period of service from December 1977 to January 1996 does not demonstrate pes planus at entrance into service, thus he is presumed sound as to that tour of duty; it must be determined whether the prior examination finding constitutes clear and unmistakable evidence of a preexisting chronic disability.

In light of the foregoing, an additional VA examination should be provided. 

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case on the issues of entitlement to service connection for PTSD and entitlement to a compensable rating for a left hand ring finger disability.  

2.  Schedule the Veteran for a VA examination to determine the etiology of his left and right eye disabilities.  The examiner should review the claims file, to include a copy of this remand, and such review should be noted in the examination report or in an addendum report.  

The examiner is to identify each eye disability noted on examination.  

For each diagnosed eye disability, the examiner is to provide an opinion as to whether it at least as likely as not (a 50 percent probability or more) had its onset during military service or is otherwise related to military service, to include an in-service cyst removal and May 1983 motor vehicle accident.

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The examiner must discuss the articles of record provided by the Veteran discussing eye disabilities.

The examiner should also discuss the August 2007 VA examiners determination that the reported symptoms were likely related to the Veteran's cyst removal.  

3.  Schedule the Veteran for a VA examination to determine the etiology of the numbness of the left top head to the left ear.  The examiner should review the claims file, to include a copy of this remand, and such review should be noted in the examination report or in an addendum report.  

Following examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the numbness of the left top of the head to the left had its onset during military service or is otherwise related to military service, to include a March 1980 head injury and the May 1983 motor vehicle accident.

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Forward the claims file to the examiner who conducted the April 2015 VA examination of the Veteran's shoulder disability, or another appropriate VA provider if he is unavailable, to provide an etiological opinion for the Veteran's claim of service connection.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that Veteran's left shoulder disability had its onset during military service or is otherwise related to military service, to include the May 1983 motor vehicle accident.

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  Schedule the Veteran for a VA examination to determine the etiology of his left and right knee disabilities.  The examiner should review the claims file, to include a copy of this remand, and such review should be noted in the examination report or in an addendum report.  

The examiner is to identify all knee disabilities found on examination.  Thereafter, the examiner should provide an opinion to the following:

a.  Is it at least as likely as not (a 50 percent probability or more) that any left knee disability is caused by the Veteran's service-connected residuals of frostbite, left foot?

b.  Is it at least as likely as not (a 50 percent probability or more) that any left knee disability has been aggravated (permanently worsened beyond its natural progression) by the Veteran's service-connected residuals of frostbite, left foot?

If aggravation is found, is there medical evidence created prior to the aggravation or between the aggravation and current level of disability that shows a baseline of vertigo prior to aggravation?

c.  Is it at least as likely as not (a 50 percent probability or more) that any left or right knee disability had its onset during military service or is otherwise related to military service, to include the May 1983 motor vehicle accident?

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

6.  Schedule the Veteran for a VA examination to determine the etiology of his pes planus.  The examiner should review the claims file, to include a copy of this remand, and such review should be noted in the examination report or in an addendum report.  

For the Veteran's period of service from January 1974 to January 1976, the examiner should consider the notation of mild pes planus, as well as numerous subsequent examinations consistently showing normal feet, and state whether it is at least as likely as not that pes planus preexisted service (again, a defect was noted so the more exacting standard for rebutting soundness does not apply).  If preexisting disability is found, was pes planus aggravated (permanently worsened beyond it natural progression) by military service?

For the Veteran's period of service from December 1977 to January 1996, the examiner should provide an opinion to the following:

a.  Is it at least as likely as not that pes planus clearly and unmistakably pre-existed active duty? 

b.  If so, is it at least as likely as not that pes planus was clearly and unmistakably not aggravated (underwent no permanent increase in disability) in active service beyond the natural progression of the disability?

If either question above is answered in the negative, then is it at least as likely as not that pes planus is related to either period of active service?

The examiner is advised that the term "clear and unmistakable evidence" means that which cannot be misunderstood or misinterpreted and is undebatable.

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

7.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


